Citation Nr: 1212269	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-42 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum.

2.  Entitlement to a disability rating greater than 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied, in pertinent part, the Veteran's claim of service connection for obstructive sleep apnea and also denied his claim for a disability rating greater than 40 percent for bilateral hearing loss.  A RO hearing was held in March 2010 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In June 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issue of entitlement to service connection for a nasal scar has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred this claim to the RO in July 2011.  To date, however, the RO has not taken any action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred again to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum, and for a disability rating greater than 40 percent for bilateral hearing loss can be adjudicated.

With respect to the Veteran's claim of service connection for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum, the Board remanded this claim in July 2011 and directed the RO/AMC to schedule the Veteran for appropriate VA examination in order to determine the nature and etiology of this claimed disability.  Unfortunately, although the Veteran reported for VA examination for obstructive sleep apnea in July 2011, the VA examiner stated that he could not give a specific diagnosis "as the Veteran refused a sleep study to confirm or [rule out] obstructive sleep apnea."  This VA examiner also stated, "The Veteran refused to have a sleep study done as he feels he would die during the sleep study.  We were unable to convince him that just sleeping in a room with electrodes attached would not cause him harm."  This VA examiner concluded that he could not give any opinion as to the etiology of the Veteran's claimed obstructive sleep apnea because the Veteran refused to undergo a sleep study.

With respect to the Veteran's increased rating claim for bilateral hearing loss, the Board also remanded this claim in June 2011 for an updated VA examination.  This examination occurred in July 2011.  Unfortunately, the VA audiologist stated that the audiometric testing results obtained at the Veteran's July 2011 VA examination were unreliable and could not be used for rating purposes.  This examiner also noted that the Veteran's audiometric testing results had been unreliable at a June 2010 VA examination as well.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, the Veteran should be scheduled for updated VA examinations.  The Board also noted that the Veteran indicated during his hearing that he would try to undergo a sleep study.  (See page 18 of hearing notes.)  In this remand, the Board is asking that VA provide the Veteran with another chance to take the sleep study, because there is no current diagnosis and the examining physician said that this was the appropriate test to determine whether the Veteran has this disorder.  

The Veteran is advised specifically that, if he fails to cooperate with his VA examiners by not participating in a sleep study, the consequences of his failure to cooperate may include the denial of his service connection claim for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum, since his service separation.  Ask them to identify all VA and non-VA clinicians who also have treated him for his service-connected bilateral hearing loss in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his claimed obstructive sleep apnea.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Please take into account the Veteran's fear of this test and provide him with assurances that he will be watched during the test, and that the machine hooked up to his body will alert the operator that he has stopped breathing so that appropriate aid can be provided.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected deviated nasal septum caused or aggravated (permanently worsened) his obstructive sleep apnea, if diagnosed.  If the Veteran refuses to participate in a sleep study, and if a sleep study is required to diagnose obstructive sleep apnea, then the VA examiner is asked to state this in the examination report and explain why a sleep study is required to diagnose obstructive sleep apnea.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  If possible, this examination should be conducted in a manner consistent with the Veteran's reported fear of small spaces and claustrophobia.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  If the Veteran's audiometric testing results prove unreliable or inconsistent, then the examiner is asked to opine whether the unreliability or inconsistent nature of any audiometric testing results is the result of malingering or a refusal to cooperate by the Veteran.  The examiner also is asked to review the Veteran's December 2007 and June 2010 VA audiology examination results and opine whether the unreliability or inconsistent nature of any audiometric testing results was the result of malingering or a refusal to cooperate by the Veteran at these prior examinations.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  He should be advised specifically that, if he fails to cooperate with his VA examiners by not participating in a sleep study, the consequences of his failure to cooperate may include the denial of his service connection claim for obstructive sleep apnea, to include as due to a service-connected deviated nasal septum.  If the Veteran fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

